Citation Nr: 0407274	
Decision Date: 03/19/04    Archive Date: 03/30/04	

DOCKET NO.  03-15 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the November 30, 1955, rating decision was clearly 
and unmistakably erroneous in denying service connection for 
retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  
The veteran, who had active service from January 1946 to 
December 1946, February 1948 to January 1950, and from April 
1952 to October 1955, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

The Board notes that in March 2004, a VA Form 21-4138 
(Statement in Support of Claim) was received from the 
veteran.  In that statement, he asserts that his special 
monthly compensation should be increased to the "M" level 
at the very least, and that he should also be service 
connected for visual field loss.  These matters are not 
before the Board and are referred to the RO for appropriate 
action. 


REMAND

A preliminary review of the record discloses that additional 
development in this case is necessary.  In the May 2003 
rating decision and the Statement of the Case, the RO 
indicated that in its August 1998 rating decision in which 
service connection was established for retinitis pigmentosa, 
the RO had pointed out that "the original decision denying 
service connection was based on rules in effect November 30, 
1995."  The RO then stated that the Board in a decision dated 
May 15, 2001, pointed out that in 1955 there was no absolute 
bar to service connection for retinitis pigmentosa, and the 
RO stated that it was evident that the RO in its 1955 rating 
decision did contemplate service connection based on an 
aggravation basis by holding that any increase in service as 
to a visual defect was due to the natural progress of the 
disorder.  

The veteran's representative in his June 2003 Substantive 
Appeal asserts that the RO cited to no 1955 law or regulation 
in the Statement of the Case to support the proposition that 
the laws and regulations in effect in 1955 allowed VA to deny 
claims for service connection for hereditary diseases as 
"defects" not diseases under the law.  He also asserts that 
the RO did not explain how the presumption of soundness was 
rebutted in 1955, or how the presumption of aggravation was 
rebutted in 1955.  In short, he essentially argues that the 
RO has not adequately explained how the 1955 rating decision 
does not contain clear and unmistakable error.  

The Board notes further, in regard to the Statement of the 
Case in question, that the veteran has not been informed of 
specifically what rules in effect in November 1955 provided 
the basis for denying service connection for his eye 
disability.  Simply put, the veteran has not been informed of 
the legal basis for denying his claim in November 1955 and 
such information is required to be contained in the Statement 
of the Case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following action:

The RO should issue a Supplemental 
Statement of the Case that includes the 
"rules in effect November 30, 1955" that 
provided the basis for denying service 
connection for retinitis pigmentosa.  
Consideration should be given to 
precedent opinions of the VA General 
Counsel, specifically VAOPGCPREC 82-90 
and 11-99.  The RO should provide reasons 
and bases for the decision that the 
November 1955 rating decision was not 
clearly and unmistakably erroneous in 
denying service connection for retinitis 
pigmentosa based on the rules in effect 
on November 30, 1955.  The veteran and 
his representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




